DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2022 has been entered.
Claims 1-5, 7, 8 and 10-21 as amended are pending.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 7, 8, 10-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0142816 (“Argyropoulos”) in view of Huntsman, Advanced Materials: High Performance Components (2010) (“Huntsman”), as evidenced by US 2007/0066721 (“Kramer”).
As to claims 1, 3-5, and 21, Argyropoulos teaches an epoxy resin composition of epoxy resin, exemplified by DER 331 (table 2), a liquid epoxy resin and the bisphenol glycidyl ethers as recited (as evidenced by Kramer, para. 0023). Argyropoulos teaches the use of a hardener including bis(aminomethyl)cyclohexane (abstract). Argyropoulos teaches the amine curing agent may be at least 50 weight percent of the bis(aminomethyl)cyclohexane (para. 0026; para. 0092, teaching amine curing agent composing only bis(aminomethyl)cyclohexane; table 8, teaching hardening agent of almost exclusively the recited amine).
While not exemplified, Argyropoulos teaches that the composition may include additives for various purposes (para. 0071), but does not teach the recited amount of wax. However, it is known, from Huntsman that Modifier DW 1765 is useful for eliminating blushing and exudation, and is useful in preventing water spotting. Huntsman teaches that these can effects can be obtained in amounts from 0.2 to 2 wt% with respect to epoxy resin, which is within the recited range. While the references do not state that the modifier is a wax, it is the same material used in applicant’s specification, where it is stated that the material is paraffin wax dispersed in diglycidyl ether of bisphenol A and alkyl glycidyl ethers, and as such is presumed to be a dispersion in epoxy resins (a non-aqueous medium) as required by claims 1 and 3-5.
Argyropoulos teaches that the recited amine may be used for curing between -25 degrees C and 200 degrees C (para. 0082), and teaches that the amine is suitable for rapid curing at low temperatures (paras. 0006-0009), serving to reduce blushing or hazing (defects). This includes low temperatures (which for claim 1 is interpreted as 0 to 50 degrees C, referring to specification, p. 18), and including the temperature range of claim 21. In addition, Huntsman teaches the DW 1765 is useful for preventing blushing and exudation at ambient temperatures, which include low temperatures.
Since Argyropoulos is concerned with blooming or hazing (blushing) in coating compositions (para. 0006), it would be an obvious modification to use such DW 1765, a wax modifier, including in the recited amount as taught by Huntsman, for an epoxy coating composition. Further, given the teaching of Argyropoulos of the efficacy of the curing agent and modifier for speeding low temperature cure and preventing blushing, that it would be within the skill of one of ordinary skill in the art to use these components to produce coatings that cure without defects at low temperatures, including the temperatures of claim 21.
As to claim 7, Argyropoulos teaches the composition contains accelerators (para. 0071), fillers (para. 0073).
As to claim 8, Argyropoulos exemplifies compositions with accelerators including benzyl alcohol (para. 0044), including in amounts from 0.1 to 5 weight percent of the epoxy resin (para. 0048), which overlaps the recited range of 1 to 15 wt %. While Argyropoulos does not state this is a thinner, it is the same compound, and presumably serves the same purpose.
As to claim 10, Argyropoulos teaches preparing the mixture of amines, then combining with epoxy resin (para. 0019), thus suggesting a two component composition having the liquid epoxy resin, and a hardener (curing agent) component that contains the recited amines. Furthermore, Argyropoulos teaches the curing agent composition may include additives (para. 0071), and thus the inclusion of additives, such as DW1765 taught by Huntsman, in the curing agent is an obvious mofidication.
As to claim 11, Argyropoulos teaches a cured composition (para. 0087).
As to claims 12 and 13, Argyropoulos teaches using the composition as a floor coating (para. 0071). The use of such composition in coating a floor (para. 0073) would be expected to result in a layer, which can be characterized as a base layer. Basecoat, leveling layer, quartz sand, and a seal are optional under claim 13.
As to claim 14, while Argyropoulos does not state that the floor coating is a seal, it has the same composition as recited, and would therefore be expected to have sealing characteristic. 
As to claim 15, Argyropoulos teaches a cured coating (para. 0087), thus an article from a cured composition.
As to claims 16, 17, and 19, Argyropoulos teaches numerous examples, including all of the amine being bis(aminomethyl)cyclohexanes, and thus suggests compositions having less than 30 wt %, 20 wt %, and 10 wt % of other amines.
As to claim 20, Argyropoulos does not specifically discuss curing at both low temperature and high humidity (which is interpreted as 8 degrees C/80% relative humidity consistent with applicant’s specification, p. 23). However, Argyropoulos in view of Huntsman provide the same composition as recited, and thus would be expected to have similar properties. Moreover, Huntsman discusses that the modifier provides resistance to water spotting, and thus suggests resistance to moisture arises from the use of the Huntsman modifier at recited amounts. 

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0142816 (“Argyropoulos”) in view of Huntsman, Advanced Materials: High Performance Components (2010) (“Huntsman”), as evidenced by US 2007/0066721 (“Kramer”), further as evidenced by US 6,416,620 (“Narancic”).
As to claim 2, as discussed with respect to claims 1 and 3-5, Huntsman teach the use of modifier DW 1765, which is a paraffin wax-epoxy dispersion as stated by applicant’s specification. While the recited molecular weight range is not stated, it is known, as evidenced by Narancic, paraffin wax is composed of long chain hydrocarbons in a molecular weight range of 280 to 560 (20 to 40) (Narancic, 8:40-50).
As to claim 18, Argyropoulos teaches numerous examples, including all of the amine being bis(aminomethyl)cyclohexanes, and thus suggests compositions having less than 20 wt % of other amines.

 Response to Arguments
Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive. Applicant’s arguments that the provision of surface coatings at low temperature and high humidity is an unexpected effect is not persuasive, particularly since Huntsman teaches that low amounts of DW 1765 are suitable for providing protection from blushing as well as water spotting, and thus suggests moisture resistance. The fact that another data sheet suggested a higher amount for certain epoxy/curing agent formulations does not render the lower recited amount nonobvious for this reason. It is certainly within the level of one of ordinary skill in the art to adjust the amount of wax additive to provide desirable protection against blushing defects for a particular formulation, especially where Huntsman teaches such concentrations. 
Moreover, Argyropoulos and Huntsman clearly teach that the recited components are useful for the desired effects, that is curability without blushing. Given that these components are already known for use in coatings for reducing blushing, the use of these components in coatings is prima facie obvious. Applicant’s specific discussion of improved effects from the combination of these two components are not sufficient evidence of unexpected results.

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764